Citation Nr: 1640345	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of type II diabetes mellitus or herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of type II diabetes mellitus or herbicide exposure.

4.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1960 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and October 2010 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issues on appeal for additional development in February 2015.  

The Board notes that the February 2015 remand also included the issue of entitlement to a permanent 100 percent rating for hearing loss.  A June 2016 rating decision, however, established VA benefits based upon the determination that the 100 percent rating for the Veteran's service-connected hearing loss disability was permanent in nature.  As such, the Board finds the issue on appeal as to that matter has been fully resolved in the Veteran's favor.





FINDINGS OF FACT

1.  The Veteran is shown to have served in the South China Sea in 1963, but not to have set foot on land in the Republic of Vietnam, to have served aboard ship operating on its inland waterways, nor to have had actual herbicide exposure during active service.

2.  Type II diabetes mellitus, to include as a result of herbicide exposure, was not manifest during active service, was not manifest in service nor within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

3.  Peripheral neuropathy of the upper extremities, to include as a result of type II diabetes mellitus or herbicide exposure, was not manifest during active service, was not manifest in service nor within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

4.  Peripheral neuropathy of the lower extremities, to include as a result of type II diabetes mellitus or herbicide exposure, was not manifest during active service, was not manifest in service nor within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

5.  A bilateral hip disability was not manifest during active service, was not manifest in service nor within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.







CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy of the upper extremities, to include as a result of type II diabetes mellitus or herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for peripheral neuropathy of the lower extremities, to include as a result of type II diabetes mellitus or herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See February 2009, December 2009, and June 2010 VA correspondence.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, service personnel records, reports from the United States Army & Joint Service Records Research Center (JSRRC), VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

The Board also notes that the Veteran provided additional evidence in support of the issues on appeal in January 2016 and April 2016 without waiver of Agency of Original Jurisdiction review.  A review of the documents provided, however, are found to be cumulative or redundant of information previously available and considered.  Specifically, the fact that the USS Ranger (CV-61) was physically present in the South China Sea in May 1963 has been established and is not in dispute.  In fact, the recently provided evidence notes only that Ranger steamed to the South China Sea on May 1, 1963, to support possible Laotian operations and when the political situation relaxed on May 4, 1963, resumed operations with the 7th Fleet arriving in California on June 14, 1963.  This is consistent with the information previously obtained and there is no indication in these documents that Ranger or any associated personnel had actual duty or visitation in the Republic of Vietnam.  Therefore, no further action as to the evidence is required prior to appellate review.

As will be discussed below, there is no credible evidence of any herbicide agent exposure during active service nor credible evidence of a hip injury in service.  The Board thereby finds VA examinations or etiology opinions are not required.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (VA examination not required to when there is no credible evidence establishing an event, injury, or disease in service).  The available evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.
 
Herbicide Exposure

The Board notes that service records show the Veteran had active service in the United States Navy from March 1960 to August 1963, with an airman rate (E-3) from July 1962 and one year, one month, and nineteen days of foreign and/or sea service.  His last duty assignment and major command was Attack Squadron NINETY-THREE.  Service personnel records show he served with Attack Squadron 93 (VA-93) from November 1962 to August 1963 as an airman and that he embarked on Ranger in November 1962 to commence extended Western Pacific deployment as a member of VA-93 service outside the continental limits of the United States.  

In statements and testimony provided in support of his claims he reported that his duties during active service from August 1961 to August 1963 involved repeated flights to Vietnam, exposure to herbicides (Agents Orange and Purple) during escort flight missions in Laos, Vietnam, Thailand, and Cambodia, exposure to Agent Orange stored aboard Ranger, USS Hancock, and USS Bon Homme Richard, and in his duties in aircraft maintenance dumping liquid from extra fuel tanks.  He also testified that he sustained hip injuries during service as a result of the traumatic effects of launches and recoveries from his carrier as an aircraft crewman.  In a February 2009 statement G.A.J. recalled having worked with the Veteran loading weapons and maintaining aircraft during the period from 1961 to 1963.  The Veteran provided a copy of an undated Australian study in October 2010 which purportedly investigated the potential for exposure of sailors to phenoxy herbicides due to contaminated drinking water in Vietnam.  He asserted, in essence, that the study demonstrated that sailors serving in the waters near Vietnam were exposed to herbicides through drinking water aboard ship.  

In an October 2010 statement the Veteran reported that on three occasions between May 1, 1963, and July 15, 1963, he flew as a member of the aircrew to Da Nang and stayed overnight before returning to his carrier.  An October 2010 statement from W.L., a former shipmate, also noted he and the Veteran had traveled on at least three flights each to Da Nang to pick up parts and mail from May 1, 1963, to July 1, 1963.  In a statement received in December 2010 the Veteran stated that he served on the Ranger, Hancock, Bon Homme Richard, and USS Bennington operating in the coastal waters off the Republic of Vietnam and recalled being one half mile offshore when clouds of herbicide drifted over the ships and contaminated their drinking water.  He asserted that the flights he had taken were associated with a secret war and that the loss of aircraft and personnel were to be listed as operation accidents not combat losses.  He stated the documents of these activities were now available and declassified.  At his November 2014 Board hearing the Veteran testified that four carriers took turns launching the aircraft he flew while escorting Air Force C-123 aircraft spraying herbicide out of Thailand.  He estimated that he probably went on eight such missions.  He also testified that he had taken eight to ten "cargo on deck" (COD) missions from the carriers to Da Nang or Cam Rhan Bay, but that they did not stay overnight in Vietnam and went straight back to the carrier after refueling.  

The JSRRC is shown to have adequately reviewed the available service records pertinent to the Veteran's claim in February 2013 and November 2013, including a "scant" history for VA-93 and the command history from October 1962 to March 1964 and 1962-1963 Aviation Historical Summary for Ranger.  It was noted that the Naval History & Heritage Command (NHHC) did not maintain a 1962-1963 command history for VA-93, but that the available history revealed that on May 1, 1963, VA-93 with Ranger transited to the South China Sea to support possible operations in Laos.  It was further noted that the command history for Ranger did not reveal that the ship had conducted operations in the waters of the South China Sea and the Republic of Vietnam.  On May 16, 1963, Ranger was in port at Yokosuka, Japan.  

The available record also includes deck logs for Ranger with report of flight operations in May 1963 without indication of any flights to Vietnam.  VA records do not show that during an applicable period Ranger traveled on inland waterways in Vietnam, docked to a pier or the shore in Vietnam, or operated on close coastal waters for extended periods of time with additional evidence that crew members of smaller vessels from the ship went ashore.  See M21-1, Part IV, ii.1.H.  VA has determined that Agent Orange was not transported, stored, or used aboard U.S. Navy or Coast Guard ships.  See M21-1, Part IV, ii.1.H.2.m.  

In a November 2014 brief the Veteran reported that his service during the Vietnam War involved flying missions over Laos in an open canopy aircraft performing electronic counter-measures and attacking enemy anti-aircraft units to protect American aircraft, including Air Force planes spraying herbicides, and on more than one occasion involved travel to Da Nang, Vietnam, to pick up parts and mail.  It was noted that he had been responsible for the maintenance of the aircraft and that travel to Vietnam in May 1963 had been recounted in an October 2010 statement from W.L., a former shipmate.  The Board notes that the statement indicates W.L. and the Veteran traveled on at least three flights each to Da Nang to pick up parts and mail from May 1, 1963, to July 1, 1963.  

As outlined in detail above, the Veteran's recollections as to having served aboard Hancock, Bon Homme Richard, and Bennington are historically inaccurate.  There is no objective evidence placing him aboard these vessels.  The ships' records are highly probative evidence because they were generated with the specific view of recording the events they describe.  In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. See Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

There is a similar lack of credibility with respect to the reported history of the Veteran being exposed to tactical herbicides stored or transported to or from a U.S. Navy ship in his duties as an aircraft maintenance repairman, exposure to tactical herbicides either airborne or waterborne while serving aboard ship in the waters offshore of the Republic of Vietnam, being among the crew of aircraft having actual visitation to Vietnam or actual exposure to tactical herbicides during escort flights.  The statements from the Veteran, along with those of his fellow servicemen, are inconsistent with the information reported in his service personnel records, with the available service department and VA findings, with the public record information obtained in the record, with the demonstrated circumstances of the Veteran's service, and with the Veteran's own statements as to his duties and experiences provided in correspondence and medical treatment reports over the years.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In light of the evidence of record, the service department verification that the available records did not demonstrate Ranger had conducted operations in the waters of the South China Sea and the Republic of Vietnam, the inconsistency between the statements of the Veteran and W.L. as to the duties involved in the claimed flights to Vietnam, the inconsistency in the Veteran's own reports and reported medical histories as to his duties and activities during service, and the inconsistency between the time period during which the Veteran and W.L. reported flights to Vietnam occurred and service department reports that Ranger was in port at Yokosuka on May 16, 1963, the Board finds there is no credible evidence of duties involving visitation to Vietnam nor of any actual herbicide exposure.  The Veteran's claims as to these matters are inherently incredible and no further VA assistance is required.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, diabetes mellitus, and other organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders may be presumed service connected, including type II diabetes mellitus, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran, and early-onset peripheral neuropathy, if manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways, but for service based upon visitation on the landmass a Veteran must actually set foot on land within the borders of Vietnam in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's distinguishing "blue water" naval service from "brown water" service in Vietnam is a reasonable regulatory interpretation); VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  VA has been instructed to reevaluate its definition of inland waterways, particularly as applied to Da Nang Harbor.  The Veteran is not shown, however, to have served aboard any ship that entered a Vietnam harbor or inland waterway such that VA's reevaluation of the criteria to constitute an inland waterway would be applicable in this case.  Gray v. McDonald, 27 Vet. App. 313 (2015).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis, diabetes mellitus, and other organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a bilateral hip disability as a result of active service.  He asserts that his diabetes mellitus and bilateral hip arthritis developed as a result of herbicide exposure and that his peripheral neuropathy developed either as a result of herbicide exposure or due to type II diabetes mellitus as a result of that exposure.  At his hearing in November 2014 he reported he had a diagnosis of diabetes mellitus requiring medication for about six years, that he had peripheral neuropathy his VA doctor stated was secondary to diabetes that started four years earlier, and that he had arthritis in the hips either due to herbicide exposure or carrier aircraft launches and recoveries.  He stated he had experienced hip pain from the harnesses used and that he had received pain relief medication from the corpsman in sickbay.  He reported he had continued to experience hip pain after service and it had gotten worse as he aged.

Service treatment records are negative for complaint, treatment, or diagnosis associated with type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, or a bilateral hip disability.  The Veteran's August 1963 separation examination revealed a normal clinical evaluation of the spine, upper and lower extremities, endocrine system, and neurologic system.  

Private treatment records dated in July 1977 noted a review of the Veteran's musculoskeletal system was noncontributory.  The records are negative for complaint, treatment, or diagnosis associated with type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, or a bilateral hip disability.

VA examination in April 1986 noted the Veteran complained of pain in the neck, elbow, and knees.  He reported he had worked as a carpenter since 1972.  The examiner noted that the joints in his extremities appeared normal in size and shape with full range of motion and no crepitus.  His only complaint of pain at all upon present examination was rather acute pain to pressure over the medial and lateral epicondyles of the bilateral elbow joints.  No complaints or diagnoses associated with a hip disorder were provided.  

VA treatment records include diagnoses of type II diabetes mellitus and osteoarthritis of the hip.  An April 2010 report noted complaints of bilateral hip pain with arthritis shown upon X-ray examination.  An October 2010 report noted the Veteran described an onset of hip and lower back pain three years earlier.  

Based upon the evidence of record, the Board finds that the Veteran's type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and bilateral hip disability were not manifest during active service or within a year of discharge.  Further, as discussed above, the preponderance of the evidence fails to establish exposure to herbicides in service, which would preclude any presumptions of service connection under that theory.  The persuasive evidence demonstrates that the Veteran did not serve in the Republic of Vietnam or have any actual exposure to herbicides during active service.  There is no evidence of the Veteran sustaining a hip disorder as a result an in-service injury, event, or illness during active service.  His statements as to having experienced hip injuries in service with symptoms continuing after service are found to be not credible due to inconsistency with the other evidence of record, which include the April 1986 VA examination findings showing no hip problems.  Finally, to the extent that he is claiming that he has a neurological disability due to his diabetes, such a theory of service connection on a secondary basis (38 C.F.R. § 3.310) would be denied as a matter of law because service connection for diabetes is being denied herein.

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing evidence of record.  The Board finds it significant that the Veteran did not report having had hip pain upon VA examination April 1986, but that he did complain of neck, elbow, and knee pain at that time.  Also, that he was able to maintain physically demanding employment as a carpenter for many years after service and that the April 1986 examiner found his extremities demonstrated full range of motion.  See Horn v. Shinseki, 25 Vet.App. 231, 240 n.7 (2012) (stating that, when the Board uses the absence of evidence as negative evidence, there must be " 'a proper foundation ... to demonstrate that such silence has a tendency to prove or disprove a relevant fact.' ") (quoting Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (Lance J., dissenting)).  

In conclusion, the Board finds that service connection for type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a bilateral hip disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

1.  Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure, is denied.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of type II diabetes mellitus or herbicide exposure, is denied.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of type II diabetes mellitus or herbicide exposure, is denied.

4.  Entitlement to service connection for a bilateral hip disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


